—In a proceeding to fix attorneys’ fees, Tirrell H. Johnson, Executor of the Estate of Michael G. Kouri, appeals from an order of the Surrogate’s Court, Dutchess County (Bernhard, S.), dated December 9, 1998, which fixed the legal fees of the attorneys for the Estate in an amount less than requested.
Ordered that the order is affirmed, with one bill of costs payable by the appellant personally to the respondents appearing separately and filing separate briefs.
It is well settled that the Surrogate “bears the ultimate responsibility to decide what constitutes reasonable legal compensation” in estate matters (Matter of Pekofsky v Estate of Cohen, 259 AD2d 702; Matter of Verplanck, 151 AD2d 767). The determination of what constitutes a reasonable fee is a *447matter “ ‘within the sound discretion of the Surrogate, who is in a superior position to judge factors such as the time, effort ando skills required’ ” (Matter of McCann, 236 AD2d 405, 406). Here, in considering these factors, in addition to the difficulties involved in the matter, the nature of the services, and the size of the estate, the Surrogate properly determined what would constitute reasonable compensation for the attorneys’ services (see, Matter of Freeman, 34 NY2d 1, 9; Matter of Pekofsky v Estate of Cohen, supra, at 768).
The appellant’s remaining contentions are without merit. Thompson, J. P., Krausman, Florio and Schmidt, JJ., concur.